Citation Nr: 0600332	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
hearing loss.  Thereafter a June 2005 rating action increased 
the rating for this disability to 20 percent, effective from 
May 2002, and thereafter resumed the 10 percent rating from 
June 2003.  The veteran has continued his appeal.


REMAND

In his August 2004 Department of Veterans Affairs (VA) Form 
9, the veteran indicated that he desired a hearing at his 
local regional office (RO) before the Board.  Thereafter, 
while the veteran indicated a willingness to accept a 
videoconference hearing before the Board in lieu of a Travel 
Board hearing in November 2004, and such a hearing was 
scheduled for January 12, 2006, the veteran submitted a 
December 2005 statement in which he declined his video 
hearing, and expressed his desire to wait for a future visit 
by a member of the Board.  

Consequently, the Board finds that it has no alternative but 
to remand this case so that the veteran can be afforded his 
requested hearing before the Board at his local RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the 
Muskogee, Oklahoma RO before a member of 
the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


